Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to.  On line 3 change “changing” (line 3) to ---charging--- and “they” (line 6) to ---it---.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of numerous grammar and spelling errors. Suggested amendments for some of the errors follow.
In ¶[0018] change “The distance should be within a 0-3 inches range” to ---The distance should be within a range of 0-3 inches.---
In ¶[0021] change “A V-shape groove 30C with enough depth for the pointed metallic prongs 70 to pass through the stator 30 freely” to ---The stator 30 comprises a V-shape groove 30C with enough depth for the pointed metallic prongs 70 to pass through the stator 30 freely---.
In ¶[0025] change “And there is a rotor discharging line 50 of a discharging assembly” to  ---A rotor discharging line 50 of a discharging assembly is also included---.
In ¶[0028] change “The rotor charging line 40A and the rotor discharging line 50, each has” to ---The rotor charging line 40A and the rotor discharging line 50 each have---” and “both inturn are mounted”” to  ---and both are mounted into---.
In ¶[0031] change “a rotor pointed metallic prong 79” to ---a rotor pointed metallic prong 70--- and “The rotor 20 will rotate 200” to ---The rotor 20 will rotate in a direction 200---.
In ¶[0032] change ---For both POSITIONS 80 and 90, the proper alignment of the rotor 20 and its stator 30, two adjacent electrical insulation cover caps 50B are mounted over the rotor 
In ¶[0033] “…which leads to a pointed metallic prong 70…” is unclear in context.
In ¶[0034] “…and passes to the sharp metal wires 60A sheltered in a side hole 20B of the rotor 20” is unclear in context.
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:     
In claims 1-3, delete unnecessary “said” recitations and replace with ---the---, where appropriate.
In claims 1-3, change “equal size side holes” to ---equal sized side holes---.
In claim 2, line 7, change “ahs” to ---has---.
In claims 1-3, change “said side holes, each is drilled so that it intersects perpendicular to a drilled rim hole in said center and through to the center of said rim of said rotor”  to ---each of said side holes is drilled so that it intersects perpendicular to a rim hole drilled to the center of said rim of said rotor---.
In claims 1-3, change “a distance between said circle that runs through said centers of said side holes and to said rotor rim, said distance should be within a 0-3 inches range” to ---the 
In claims 1-3, change “each said side hole should have an opening area, ” to ---each side hole has an opening area---.
	In claims 1-3, change “each said side hole has an electric circuit within, a plurality of sharp metal wires” to ---each said side hole has an electric circuit within comprising a plurality of sharp metal wires---.
	In claims 1-3, change “ said stator V-shape groove is cut along the center of said inner curved surface and throughout said curved length of said stator” to ---a V-shape groove is cut along the center of the inner curved surface of the stator over the entire curved length thereof---.
	In claims 1-3, change “said stator has an inclined surface at its top with a width that is approximately 75 percent of the width of said stator and has its thickness” to ---the stator has a thickness and an inclined surface at its top with a width that is approximately 75 percent of the width of said stator---.
 	In claims 1-3, change “said stator has an angled hole for mounting one pointed metallic prong into said stator, said angled hole is drilled perpendicular to and near the top of said inclined surface and down into said center of said V-shape groove; a chamber is formed when said angled hole meets said V-shape groove, said angled hole diameter should be equal to the side hole diameter of said rotor” to ---the stator has an angled hole for mounting a pointed metallic prong therein, the angled hole is drilled perpendicular to and near the top of the inclined surface and down into the center of the V-shape groove to form a chamber where the angled hole meets the V-shape groove, wherein the diameter of the angled hole is equal to the diameter of the side hole of the rotor---.

	In claims 1-3, change “said rotor charging and discharging lines, each said line has a plurality of sharp metal wires projecting from said end, around said end and its said projecting sharp metal wires” to ---said rotor including charging and discharging lines each with a plurality of sharp metal wires projecting from the end of the charging line, around the projecting sharp metal wires--- .
	In claims 1-3, change “said cover cap of said charging line is mounted over a said side hole having said plurality of sharp metal wires projecting upward, said side hole is perpendicular to adjoining said pointed metallic prong within said rotor rim hole” to ---a cover cap of the charging line is mounted over a side hole and the plurality of sharp metal wires project upward and the side hole is perpendicular to an adjoining pointed metallic prong within the rotor rim hole---.
 	In claims 1-3, change “said cover cap of said discharging line is mounted over the next said side hole of said rotor and adjacent said charging cover cap” to ---and a cover cap of the discharging line is mounted over the next side hole of the rotor adjacent the cover cap of the charging line.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed electrostatic repulsion motor, does not reasonably provide enablement for an electrostatic repulsion motor with “continuous rotation 200 of the motor rotor 20” (see abstract and specification ¶[0033]). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to provide an invention with “continuous rotation 200 of the motor rotor 20” that is commensurate in scope with these claims since “continuous rotation” suggests perpetual motion of the rotor, i.e., a perpetual motion machine, which is contrary to the laws of thermodynamics, in particular the second law, which states that the entropy of a closed system always increases with time, i.e., δS/δt ≥ 0 where S is entropy and t is time.  
Further, the abstract  teaches “[a]n important property of the electrostatic motor is that they can operate from a much greater variety of electrical sources; the electric field of the earth is one example” and specification ¶[0001]-¶[0002] teach “[a]n electrostatic motor develops mechanical force through electrostatics forces between electric charges that are generated by relatively low direct current (DC) at high voltage….In nature the electrostatic forces are much stronger than the electromagnetic ones. Interesting sources of electricity for electrostatic motors are the ordinary capacitor and the electric field of the earth” and “[e]lectrostatic energy in a concentrated amount is the second most powerful type of energy, nuclear energy being first. An example would be lighting caused by electrostatic energy built up between the many large positive and negative charges inside clouds.”  This suggests the claimed electrostatic repulsion 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims 1-3 are picture claims, narrative in form and replete with indefinite language.  
Examples of indefinite language include, but are not limited to:
“said rotor is made from a material that is strong, tough and has good electrical insulation properties…[and] said stator is made from a material that is strong, tough and has good electrical insulation properties” (claims 1-3) is vague and indefinite in scope; 
“…each said pointed metallic prong should be of such diameter and length in its respectful said rotor rim hole…” (claims 1-3) is vague and lacks antecedent basis;
“said prong is mounted in a stabilizing, round electrical insulation plug” (claims 1-3) is vague with respect to the “stabilizing” function;
“there is said charging assembly” lacks antecedent basis. 
“a main charging line in parallel with a rotor charging line and said stator charging line to said angl[e/d] hole of said stator” (claims 1-2) is vague and not idiomatic.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Lewis (US Pat.Pub.2017/0033712) in view of Yoshida (JP 3-190554). 
Regarding claim 1, as best understood, Lewis teaches an electrostatic repulsion motor having 
a rotor 20 adjacent a stator 30, a charging assembly and a discharging assembly, wherein: said rotor is made from a material that is strong, tough and has good electrical insulation properties (¶[0030]);
said rotor 20 is made as a disk with parallel sides and a rim with an equal thickness around said rotor (¶[0029]; Fig.2); 
said rotor 20 has equal spaced and equal size side holes 20B on one side and with a depth to the center of said rotor (¶[0029] & ¶[0031]; Figs.2-3); 
said side holes 20B, each is drilled so that it intersects perpendicular to a drilled rim hole 20C in said center and through to the center of said rim of said rotor (Figs.10-11); 

each said side hole 20B of said rotor is perpendicular to its adjoining said rim hole 20C (Figs.10-11), each said side hole 20B should have an opening area (Fig.10); 
each said side hole 20B has an electric circuit within, a plurality of sharp metal wires 60A soldered to a metallic cylindrical base 60 (¶[0036]; Fig.5); 
each said pointed metallic prong 70 should be of such diameter and length in its respectful said rotor rim hole 20C (Fig.5); 
said stator 30 is made from a material that is strong, tough and has good electrical insulation properties (¶[0030]; Fig.2); 
said stator 30 is made in a curved shape with parallel sides and an inner curved surface with a curvature to fit the curvature of said rotor rim (Figs.2-3 & 12-14); 
said stator V-shape groove 30C is cut along the center of said inner curved surface and throughout said curved length of said stator (¶[0041]; Fig.13); 
said stator 30 has an inclined surface at its top with a width that is approximately 75 percent of the width of said stator and has its thickness (note angle Y; Fig.12); 
said stator has an angled hole 30A for mounting one pointed metallic prong 40C into said stator, said angled hole is drilled perpendicular to and near the top of said inclined surface and down into said center of said V-shape groove 30C (Figs.12-14); 
a chamber is formed when said angled hole 30A meets said V-shape groove 30C, said angled hole diameter should be equal to the side hole diameter of said rotor (¶[0039]; Figs.3&12); 

said motor has said rotor 20 mounted adjacent to said stator 30, but not touching, there is said charging assembly compromising a main charging line 40 in parallel with a rotor charging line 40A and said stator charging line 40B to said angled hole 30A of said stator (¶[0030]; Figs.2-3, 5 &12); 
said rotor charging and discharging lines 40A &50, each said line has a plurality of sharp metal wires 50A projecting from said end, around said end and its said projecting sharp metal wires (¶[0027]; ¶[0035]; Fig.5); 
said cover cap 50B of said charging line 40A is mounted over a said side hole 20B having said plurality of sharp metal wires 60A projecting upward, said side hole 20B is perpendicular to adjoining said pointed metallic prong 70 within said rotor rim hole 20C (Fig.3); 
said cover cap 50B of said discharging line 50 is mounted over the next said side hole 20B of said rotor and adjacent said charging cover cap (Figs.2&7). 
Lewis does not teach the rotor axle 20A “should be made from a metal” [sic].
But, Yoshida teaches a motor with a metal rotor axle (metal shaft) 107 which enables the motor to operate under a high temperature environment (abstract; Fig.1).
Thus, it would have been obvious before the effective filing date to make the rotor axle of Lewis from a metal since Yoshida teaches a metal shaft would have enabled the motor to operate under a high temperature environment. 
 Claims 2-3 are rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/            Primary Examiner, Art Unit 2832